Citation Nr: 1603440	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  09-15 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a bilateral knee disorder.

3.  Entitlement to service connection for a bilateral ankle disorder.

4.  Entitlement to service connection for bilateral plantar fasciitis.

5.  Entitlement to service connection for a right foot disorder.

6.  Entitlement to service connection for a disability of the tailbone.

7.  Entitlement to service connection for an anxiety disorder.

8.  Entitlement to service connection for depression, to include as secondary to a back disorder.

9.  Entitlement to service connection for a cyst.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had active service from July 1973 to July 1978.

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran's record before the VA consists of an electronic record located in Veterans Benefits Management System (VBMS)/Virtual VA.

The claims were before the Board in January 2014, at which time they were remanded to the Agency of Original Jurisdiction (AOJ) for additional development.  They have been returned to the Board for appellate review.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The AOJ did not substantially comply with the January 2014 Board decision and the Veteran's claims must be remanded again for compliance with the Board's remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).

The remand instructed that the RO make a thorough search via the National Personnel Records Center (NPRC), or other appropriate location for the Veteran's complete service treatment records.  This search was to include requesting clinical records that document or relate to treatment at the Oakland Naval Regional Medical Center in October 1976 and at Tripler Army Hospital.  It appears that a Personal Information Exchange System (PIES) '050' search was conducted for the complete medical/dental records, but no additional request specifically for clinical records was undertaken.  Such a request was deemed necessary by the Board in the January 2014 decision because the Veteran's service treatment records are largely unavailable and she has offered a detailed history to include treatment at these two facilities.  Under the circumstances, this additional request for clinical records should be accomplished, or the AOJ should explain why such is futile.  The Board is mindful of the decision of the U.S. Court of Appeals for Veterans Claims in Gagne v. McDonald (No. 14-0334, Vet. App. 2015) in which the Court noted that the statutory duty to assist "requires that VA 'continue' to try to obtain records in the possession of a government agency until such a search becomes futile."  38 U.S.C. § 5103A(c)(2).  Under 38 C.F.R. § 3.159(c)(2) , the Secretary must make as many research record requests as are necessary until it becomes clear the record does not exist or is not in the possession of the custodian.

Finally, the AOJ failed to issue a supplemental statement the case, as was directed in the Remand.  This should be accomplished on remand following completion of the above action.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the NPRC or other appropriate location, to request clinical records that document or relate to treatment of the Veteran at the Oakland Naval Regional Medical Center in October 1976 and at Tripler Army Hospital as described by the Veteran.  As set forth in 38 U.S.C.A. §5103A(b)(3) and 38 C.F.R. §3.159(c)(2), the AOJ should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of the AOJ's attempts to locate her medical records as well as any further action to be taken.  

2.  After completing these action, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraph.

3.  When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefit is not granted, the Veteran and her representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




